Beck, P. J.
The plaintiff in error was indicted under section 28 of article 20 of an act entitled, “An act to regulate banking in the State of Georgia,” etc. (Ga. L. 1919, pp. 135, 219). At the trial a demurrer to the indictment was submitted by the accused, based upon the ground, among others, that the act upon which the indictment was founded is unconstitutional and void. The demurrer was overruled, and the case proceeded to trial and to a verdict of guilty. The defendant made a motion for a new trial, which was overruled. A writ of error to this court was sued out, error being assigned both upon the overruling of the demurrer and the refusal to grant a new trial. The question presented is the same as that presented in Manley v. State, 166 Ga. 563, and decided by the Supreme Court of the United States (279 U. S. 1, 49 Sup. Ct. 215), wherein it was held that the section of the banking act referred to above is unconstitutional and void. That ruling is necessarily controlling in the present case, and the judgment overruling the demurrer in the' court below is Reversed.

All the Justices concur.